        Case 1:15-cr-00095-AJN Document 2899 Filed 06/22/20 Page 1 of 1

                                                                                                   6/22/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                   –v–
                                                                     15-cr-95 (AJN)
  Oneil Dasilva,
                                                                        ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       The Court hereby orders that pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A,

and the discretion of the Court, Justine Harris is hereby appointed as CJA counsel to represent

the Defendant for the purpose of filing a compassionate release motion, effective June 17, 2020.

       The Clerk of Court is directed to mail a copy of this Order to Defendant.



 Dated: June 22, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
